Exhibit 10.6

Summary of Perquisites and Associated Other Compensation Arrangements for Named
Executive Officers

This Summary sets forth, as of February 26, 2016, perquisites and other personal
benefits that MicroStrategy Incorporated (“MicroStrategy” and, collectively with
its subsidiaries, the “Company”) provides to its “named executive officers,” as
defined in Item 402 of Regulation S-K.

On January 31, 2011, MicroStrategy entered into an agreement with Aeromar
Management Company, LLC, a Delaware limited liability company (“Aeromar”), of
which Michael J. Saylor, MicroStrategy’s Chairman of the Board of Directors (the
“Board”), Chief Executive Officer and President, is the sole member, effective
October 11, 2010. Under the agreement, MicroStrategy is (i) providing to
Aeromar, from time to time, use of approximately 85 square feet of office space
within MicroStrategy’s leased headquarters space at 1850 Towers Crescent Plaza,
Tysons Corner, Virginia, (ii) providing to Aeromar various related services and
arrangements, and (iii) providing to Mr. Saylor gross-up payments in respect of
taxes that he may incur as a result of the arrangement. The agreement does not
require any rental or other payments from Aeromar or Mr. Saylor. MicroStrategy
has filed a copy of this agreement as Exhibit 10.14 to its Annual Report on Form
10-K for the fiscal year ended December 31, 2010, which was filed with the
Securities and Exchange Commission on February 18, 2011.

For each named executive officer who elects to be a member of a private club
located near the Company’s headquarters that offers dining services and hosts
business, professional, and social community events, the Company pays the
monthly dues associated with such membership.

The Company has a program pursuant to which it arranges for individual
disability insurance policies to be provided to eligible executives (including
the named executive officers) as a supplement to the group disability insurance
that is available to most Company employees and pays the premiums with respect
to such supplemental policies.

The Company has a program pursuant to which the Company pays the cost of annual
healthcare screenings for eligible executives (including the named executive
officers).

The Company has adopted a fifth amended and restated aircraft use policy (the
“Aircraft Use Policy”) which, among other things, permits certain non-business
use of (i) the Bombardier Global Express XRS aircraft owned by the Company (the
“Global Express”), (ii) any aircraft in which the Company has leased a
fractional interest (the “Fractional Aircraft”) and which is managed by NetJets
International, Inc. or any of its affiliates (collectively, “NetJets”), together
with all other aircraft managed or provided by NetJets to the extent that the
Company uses such other aircraft in connection with the Company’s lease of the
Fractional Aircraft (collectively, the “NetJets Aircraft”), and (iii) such other
aircraft (A) that the Company may, from time to time, lease or charter,
including, without limitation, any aircraft subject to a fractional interest
program in which the Company may participate by leasing a fractional interest,
and (B) that has been designated by MicroStrategy to be “Company Aircraft” for
purposes of the Aircraft Use Policy (collectively with the Global Express and
the NetJets Aircraft, “Company Aircraft”). Company Aircraft are available for
non-business use only when such aircraft are not otherwise being used by the
Company exclusively for business use. The Aircraft Use Policy permits
non-business use of Company Aircraft by the Chief Executive Officer, other
officers or employees of the Company to the extent approved by the Chief
Executive Officer, and under certain circumstances, non-employee members of the
Board.

Non-business use of Company Aircraft is subject to various limitations,
including those described below. During each calendar year:

 

  •  

the total number of flight hours used by the Company for non-business use of the
NetJets Aircraft in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the NetJets Aircraft used by the Company for
business use and non-business use during such calendar year;

 

  •  

the total number of flight hours used by the Company for non-business use of the
Global Express in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the Global Express used by the Company for
business use and non-business use during such calendar year; and

 

  •  

the total number of flight hours used by the Company for non-business use of all
Company Aircraft in such calendar year may not exceed 200 flight hours.



--------------------------------------------------------------------------------

The Company has adopted a policy pursuant to which the Company makes available,
from time to time, certain designated vehicles that the Company owns or may
acquire (“Designated Vehicles”) and related driving services for personal use by
eligible Company personnel, to the extent the Designated Vehicle is not at such
time being used exclusively by the Company for business purposes. Eligible
personnel include the Chief Executive Officer and any employees and members of
the Board authorized by the Chief Executive Officer to use Designated Vehicles.

The Company also pays for the services of one or more drivers for vehicles other
than Company-owned vehicles (such services, “Alternative Car Services”) for
personal use by eligible Company personnel. Eligible personnel include the Chief
Executive Officer and any employees and members of the Board authorized by the
Chief Executive Officer to use Alternative Car Services. The Company has
established a policy that the aggregate compensation to all Company personnel as
a result of use of Alternative Car Services, excluding any associated tax
gross-up payments, may not exceed $100,000 in any fiscal year.

The Company has adopted a policy pursuant to which the Company makes available,
from time to time, tickets to sporting, charity, dining, entertainment, or
similar events as well as use of corporate suites, club memberships, or similar
facilities that the Company may acquire (“Corporate Development Programs”), for
personal use by Company personnel to the extent a Corporate Development Program
is not at such time being used exclusively by the Company for business purposes.
Eligible personnel include executive officers and other employees of the Company
and members of the Board.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company pays for specified travel, lodging,
food, beverage, entertainment, and related expenses on behalf of the
participants and their guests.

The Company sponsors an annual trip and related events for sales and services
personnel who have met specified performance criteria as well as certain named
executive officers and their guests (“President’s Club Events”) and pays for
specified travel, lodging, food, beverage, entertainment, and related expenses
on behalf of the participants. The Company has established a policy that the
compensation imputed to Mr. Saylor as a result of his participation in
President’s Club Events, excluding any associated tax gross-up payments, may not
exceed $30,000 in any fiscal year.

In addition, the Company may hold, host, or otherwise arrange parties, outings,
or other similar entertainment functions at which Mr. Saylor is permitted to
entertain personal guests (“Entertainment Events”). The Company has established
a policy that the aggregate incremental cost to the Company of Entertainment
Events (to the extent that they are not Corporate Development Programs)
attributable to Mr. Saylor, including any associated tax gross-up payments, may
not exceed $75,000 in any fiscal year (the “Entertainment Events Cap”).

The Company may also request that Company personnel participate in conferences,
symposia, and other similar events or activities relating to the Company’s
business for which the Company pays for the expenses of Company participants and
their guests (“Company-Sponsored Activities”).

From time to time, Company personnel are offered meals prepared by the Company’s
in-house catering department (“Company Meals”). In addition, the Company permits
Mr. Saylor to make personal use of the Company’s in-house catering resources
(such use, other than for Company Meals, “Non-Business Catering Use”). The
Company has established a policy that the compensation imputed to Mr. Saylor as
a result of Non-Business Catering Use, excluding any associated tax gross-up
payments, may not exceed $25,000 per year.

 

2



--------------------------------------------------------------------------------

The Company has established a CEO security program, effective as of January 1,
2014, pursuant to which the Company may pay for various costs related to the
provision of security to Mr. Saylor, provided that the total costs to the
Company of such program, together with any associated tax gross-up payments to
Mr. Saylor, do not exceed $950,000 in any given calendar year (the “CEO Security
Program Cap”).

To the extent that any of the arrangements described above result in imputed
compensation to any of the named executive officers, the Company pays to (or
withholds and pays to the appropriate taxing authority on behalf of) such
individual a “tax gross-up” in cash approximating his (i) federal and state
income and payroll taxes on the taxable income associated with such arrangements
plus (ii) federal and state income and payroll taxes on the taxes that the
individual may incur as a result of the payment of taxes by the Company with
respect to the imputed compensation, subject to the Entertainment Events Cap and
the CEO Security Program Cap as applicable.

 

3